A petition for rehearing suggests that the order of the Railroad Commissioners is without force and effect unless there be a finding that the facility required to be furnished is duly found by the Commissioners to be necessary for the "safety" of passengers.
The general and special powers conferred upon the Railroad Commissioners by the statutes of the State clearly authorize appropriate orders by the Commissioners requiring *Page 110 
a railroad carrier to furnish facilities for the safety or convenience or comfort of passengers.
The original order herein was not enforced because it was joint when the duty was several. The present order made upon a proper predicate is several and enforceable.
Rehearing denied.
All concur.